Exhibit 10.8

AMENDMENT NO. 1 TO
LOAN AGREEMENT

This AMENDMENT NO. 1 TO LOAN AGREEMENT effective as of June 28, 2002 (this
“First Amendment”) upon the satisfaction of the conditions set forth herein, is
hereby entered into among FOOTHILL CAPITAL CORPORATION, a California corporation
(“Lender”), and American Restaurant Group, Inc., a Delaware corporation (“ARG”),
ARG Enterprises, Inc., a California corporation (“Enterprises”), ARG Property
Management Corporation, a California corporation (“Property Management”), and
ARG Terra, Inc., a Delaware corporation (“Terra”; ARG, Enterprises, Property
Management and Terra are collectively referred to as “Borrowers” and
individually as a “Borrower”).

RECITALS

WHEREAS, Borrowers and Lender have executed and delivered that certain Loan
Agreement dated as of  December 17, 2001 (as amended, modified or supplemented
from time to time, the “Loan Agreement”);

WHEREAS, Lender and Borrowers have agreed to clarify the definition of “EBITDA”
in the Loan Agreement, subject to the terms and conditions of this First
Amendment;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Borrowers and Lender do hereby agree as follows:

SECTION 1.         RELATION TO THE LOAN AGREEMENT; DEFINITIONS.

1.1  Relation to Loan Agreement.  This First Amendment constitutes an integral
part of the Loan Agreement and shall be deemed to be a Loan Document for all
purposes.  Upon the effectiveness of this First Amendment, on and after the date
hereof each reference in the Loan Agreement to “this Agreement,” “hereunder,”
“hereof,” or words of like import referring to the Loan Agreement, and each
reference in the other Loan Documents to “the Loan Agreement,” “thereunder,”
“thereof” or words of like import referring to the Loan Agreement, shall mean
and be a reference to the Loan Agreement as amended hereby.

1.2  Capitalized Terms.  For all purposes of this First Amendment, capitalized
terms used herein without definition shall have the meanings specified in the
Loan Agreement.

SECTION 2.         AMENDMENT TO LOAN AGREEMENT.

2.1  Amendment to Definition of “EBITDA”.

The definition of “EBITDA” contained in Section 1.1 of the Loan Agreement is
hereby amended from and after the date hereof by deleting such definition in its
entirety and replacing it with the following:

“EBITDA” means, with respect to any fiscal quarter period being measured,
Borrowers’ and Subsidiary Guarantors’ consolidated net earnings (or loss) from
operations, minus (a) to the extent included in computing net earnings (loss)
from operations, extraordinary gains, plus (b) without duplication, to the
extent deducted in computing net earnings (loss) from operations, interest
expense (net of interest income), income taxes, extraordinary losses,
depreciation, amortization and non-cash charges for the following items incurred
by Borrowers or Subsidiary Guarantors in connection with changes to Borrowers’
and Subsidiary Guarantors’ financial statements because of GAAP requirements: 
vacation accrual, asset impairment, gift certificate accrual and litigation
accrual; provided, however, that such non-cash charges shall not exceed (w)
$62,500 for the first fiscal quarter of any fiscal year, (x) $62,500 for the
second fiscal quarter of any fiscal year, (y) $187,500 for the third fiscal
quarter of any fiscal year and (z) $187,500 for the fourth fiscal quarter of any
fiscal year.  All of the foregoing shall, in each case and for each aspect of
this calculation, be determined in accordance with GAAP with respect only to the
applicable fiscal period.

 

 

 

--------------------------------------------------------------------------------


 

 

SECTION 3.         REPRESENTATIONS AND WARRANTIES OF BORROWERS.

3.1  Corporate Organization and Authority.

(a)   Each Borrower is a corporation duly organized and existing and in good
standing under the laws of its jurisdiction of formation and is duly qualified
to do business and in good standing in every jurisdiction in which the nature of
the business done or the property owned by it would make such qualification
necessary.

(b)   Each Borrower has all requisite power and authority to own and operate its
properties, and to conduct its business as currently conducted and as currently
proposed to be conducted.  Each Borrower has all requisite power and authority
necessary to enter into this First Amendment and to perform its obligations
under this First Amendment.

3.2  Corporate Proceedings; Validity of Amendment.  Each Borrower has taken all
corporate action necessary to be taken by it to authorize the execution and
delivery of this First Amendment.   This First Amendment has been duly executed
and delivered by each Borrower and constitutes the legal, valid and binding
obligation of each Borrower, enforceable against each Borrower in accordance
with its terms.

3.3  No Default or Event of Default.  No event has occurred and no condition
exists which constitutes a Default or an Event of Default under the Loan
Agreement or the other Loan Documents.

3.4  No Violations, Consents or Approvals.  The execution, delivery, and
performance by each Borrower of this First Amendment do not and will not (i)
violate any provision of federal, state, or local law or regulation applicable
to such Borrower, the Governing Documents of such Borrower, or any order,
judgment, or decree of any court or other Governmental Authority binding on such
Borrower, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation of such Borrower, or (iii) require any approval of such Borrower’s
stockholders or any approval or consent of any Person under any material
contractual obligation of such Borrower

3.5  Ratification and Confirmation of Loan Documents.  The Loan Agreement and
all other Loan Documents and all representations, warranties, terms and
conditions therein

 

 

2

--------------------------------------------------------------------------------


 

remain in full force and effect, and each Borrower hereby confirms and ratifies
each of the provisions of the Loan Agreement and the other Loan Documents.

 

SECTION 4.         MISCELLANEOUS.

4.1  Conditions to Effectiveness.  This First Amendment shall not become
effective until counterparts of this First Amendment have been executed and
delivered by Lender and Borrowers.

4.2  Successors and Assigns.  This First Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

4.3  Counterparts.  This First Amendment may be executed simultaneously in two
or more counterparts, each of which shall be deemed to be an original but all of
which shall constitute together but one and the same instrument.

4.4  GOVERNING LAW. THE VALIDITY OF THIS FIRST AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA

4.5  Expenses.  Borrowers agree to pay the expenses of Lender in connection with
the transactions contemplated by this First Amendment (including, without
limitation, the fees and expenses of counsel for the Lender).

4.6  Release.

(a)   Each Borrower, their successors-in-title, legal representatives and
assignees and, to the extent the same is claimed by right of, through or under
any Borrower, for their past, present and future employees, agents,
representatives, officers, directors, shareholders, and trustees, do hereby
forever remise, release and discharge Lender, and Lender’s respective
successors-in-title, legal representatives and assignees, past, present and
future officers, directors, shareholders, trustees, agents, employees,
consultants, experts, advisors, attorneys and other professionals and all other
persons and entities to whom Lender would be liable if such persons or entities
were found to be liable to Borrowers, or any of them (collectively hereinafter
the “Lender Parties”), from any and all manner of action and actions, cause and
causes of action, counterclaims, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
damages, judgments, expenses, executions, liens, claims of liens, claims of
costs, penalties, attorneys’ fees, or any other compensation, recovery or relief
on account of any loss, liability, obligation, demand or cause of action of
whatever nature relating to, arising out of or in connection with the Loan
Agreement or any other Loan Document, including but not limited to, acts,
omissions to act, actions, negotiations, discussions and events resulting in the
finalization and execution of this First Amendment, as, among and between the
Borrowers and the Lender Parties, such claims whether now accrued and whether
now known or hereafter discovered, from the beginning of time through the date
hereof, and specifically including, without any limitation, any claims of
liability asserted or which could have been

 

 

3

--------------------------------------------------------------------------------


 

asserted with respect to, arising out of or in any manner whatsoever connected
directly or indirectly with any “lender liability-type” claim.

(b)   As to each and every claim released hereunder, Borrowers represent that
they have received the advice of legal counsel with regard to the releases
contained herein, and having been so advised, each of them specifically waives
the benefit of the provisions of Section 1542 of the Civil Code of California
which provide:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUSTS HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

4.7          Ratification.  Except as expressly amended, any conditions of the
Loan Documents shall remain unamended and unwaived.  The amendments set forth
herein shall be limited precisely as provided for herein to the provisions
expressly amended herein and shall not (i) be deemed to be a waiver of,
amendment of, consent to or modification of any other term or provision of any
other document or of any transaction or further action on the part of the
Borrowers which would require the consent of Lender under the Loan Agreement or
(ii) create a course of conduct or dealing among the parties hereto.

 

[remainder of page intentionally blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have caused this First Amendment
to be executed and delivered by a duly authorized representative.

 

AMERICAN RESTAURANT GROUP, INC.

a Delaware corporation

 

By:                                                                         

Title:

 

ARG ENTERPRISES, INC.

a California corporation

 

By:                                                                         

Title:

 

ARG PROPERTY MANAGEMENT CORPORATION,

a California corporation

 

By:                                                                         

Title:

 

ARG TERRA, INC.

a Delaware corporation

 

By:                                                                         

Title:

 

 

FOOTHILL CAPITAL CORPORATION,

a California corporation

 

By:                                                                         

Title:

 

 

 

5

--------------------------------------------------------------------------------